Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

This Securities Purchase Agreement (“Agreement”) is entered into as of October
22, 2019, by and between Christos P. Traios (“Seller”), a resident of Piraeus,
Greece, and Petrogress, Inc., a Delaware corporation (“Purchaser”). Purchaser
and Seller may collectively be referred to as the “Parties.”

 

WHEREAS, Seller is the recorded owner and shareholder of five hundred (500)
registered shares, without par value (the “Shares”) of Libertus Marine Ltd., a
Marshall Islands limited liability company (the “Company”), represented by
Company share certificates No. 1 and No. 2, which represent 100% of the issued
and outstanding capital stock of the Company; and

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Purchaser will purchase from Seller the Shares for the Purchase Price (as
defined below) and upon the terms and subject to the conditions hereinafter set
forth (the “Transaction”).

 

NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:

 

 

1.

PURCHASE AND SALE: Subject to the terms and conditions set forth in this
Agreement, Purchaser hereby purchases from Seller, and Seller hereby sells,
transfers and conveys to the Purchaser the Shares, free and clear of all
encumbrances, security interests or liens of any kind, with a full title
guarantee.

 

 

2.

PURCHASE PRICE: The aggregate consideration (the “Purchase Price”) to be paid by
Purchaser for the Company Shares and the other covenants and agreements of the
Seller hereunder shall be one hundred forty two thousand eight hundred
fifty-eight (142,858) newly issued shares of Purchaser Common Stock, par value
$0.001 per share.

 

 

3.

CLOSING: The closing contemplated by this Agreement for the transfer of the
Shares and the delivery of the securities representing the Purchase Price shall
take place at such time and place as the Parties shall agree (the “Closing”).
The certificates representing the Shares shall be duly endorsed for transfer or
accompanied by a stock power in a form acceptable to the Purchaser to facilitate
transfer to the Purchaser. The Purchase shall cause to be issued and delivered
to Seller, a certificate representing the securities representing the Purchase
Price. Otherwise, the exchange of consideration referenced herein, and the
agreement represented by the executed copy of this Agreement, shall serve such
purpose.

 

 

4.

REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby warrants and represents
to Purchaser that:

 

 

(a)

No Restrictions on the Shares. The Seller is not a party to any agreement that
creates rights or obligations in the Shares relating to any third-party
including any voting or stockholder agreement. The Seller is the lawful owner of
the Shares, free and clear of any encumbrances, security interests or liens of
any kind and has full power and authority to sell and transfer the Shares as
contemplated in this Agreement.

 

 

(b)

Organization and Standing. To the Seller’s knowledge, the Company is duly
organized, validly existing and in good standing under the laws of the Marshall
Islands and has full power and authority to own and operate its property and
assets and to carry on its business as presently conducted.

 

1 Page

--------------------------------------------------------------------------------

 

 

 

5.

SEVERABILITY: If any part or parts of this Agreement shall be held unenforceable
for any reason, the remainder of this Agreement shall continue in full force and
effect. If any provision of this Agreement is deemed invalid or unenforceable by
any court of competent jurisdiction, and if limiting such provision would make
the provision valid, then such provision shall be deemed to be construed as so
limited.

 

 

6.

BINDING EFFECT: The covenants and conditions contained in this Agreement shall
apply to and bind the parties and the heirs, legal representatives, successors
and permitted assigns of the Parties.

 

 

7.

BROKER’S FEES: The Parties represent that there has been no act in connection
with the transactions contemplated in this Agreement that would give rise to a
valid claim against either party for a broker’s fee, finder’s fee or other
similar payment.

 

 

8.

ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both the Seller and Purchaser.

 

 

9.

GOVERNING LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

 

10.

NOTICE: Any notice required or otherwise given pursuant to this Agreement shall
be in writing and mailed certified return receipt requested, postage prepaid, or
delivered by overnight delivery service:

 

 

(a)

If to Purchaser:

Petrogress, Inc.

1013 Centre Rd, Suite 403-A

Wilmington DE 1805

 

 

(b)

If to Seller:

Christos P. Traios

10, Spirou Trikoupi str. Piraeus 18538 - Greece

 

 

11.

WAIVER: The failure of either party to enforce any provisions of this Agreement
shall not be deemed a waiver or limitation of that party's right to subsequently
enforce and compel strict compliance with every provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 

 

PURCHASER:

 

 

___________________________________

Christos P. Traios, President and Chairman 

 

SELLER:

 

 

___________________________________

Christos P. Traios, Sole shareholder of Libertus Marine Ltd.

 

 

 

 

2 Page

 